ﬁniieh ﬁrming anuri nf Appeals

For the Seventh Circuit
Chicago, Illinois 60604

May 12, 2004
Before

Hon. WILLIAM J. BAUER, Circuit Judge
Hon. FRANK H. EASTERBROOK, Circuit Judge

Hon. MICHAEL S. KANNE, Circuit Judge

No. 03—4339
111 the matter of; Appeal from the United
States District Court for the
UNITED AIRLINES, INCORPORATED, Northern District Of Illinois,
Debtor. Eastern Division.
Appeal of: N0.  C 
Samuel Der-Yeghiayan,
NATIONAL PROCESSING COMPANY, LLC, and Judge-
NATIONAL CITY BANK OF KENTUCKY,

Appellants.

Order
The opinion issued on May 11, 2004 in this case is amended as follows:

Page 5, line 4, change “§ 3—419(c)” to “§ 3—419(c)”.